Title: To Thomas Jefferson from John Carr, 22 September 1795
From: Carr, John
To: Jefferson, Thomas



Sir
Sepr. 22d. 1795

When I informed you there were several orders for rebuilding your mill, I was under a mistake. Having occasion to examine the Books in other cases, the order now sent must frequently have presented itself, and not attending to the date or Language of the order, I was inducd to think thier were more; the Copy of the writ and inquest are under Cover also. I am Sir yours. &C

John Carr

